Exhibit 10.15

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (the “Agreement”) effective on the date of
closing of the transaction between Lincoln National Corporation (“LNC”) and
Jefferson-Pilot Corporation, is by and between LNC and
                                   (the “Grantee”), and evidences the grant, by
LNC on (“Date of Grant”) of a Restricted Stock Award to Grantee, and Grantee’s
acceptance of the Restricted Stock Award in accordance with the provisions of
the Amended and Restated Lincoln National Corporation Incentive Compensation
Plan and any amendments thereto (the “Plan”) and this Agreement. LNC and Grantee
agree as follows:

 

1.       Number of Shares Granted. Grantee is awarded              shares of LNC
common stock subject to the restrictions set out in the Plan and in this
Agreement (the “Restricted Shares”). In the event of a stock dividend or stock
split, the number of Restricted Shares shall be automatically increased in the
same manner as all outstanding shares of LNC common stock and shall be subject
to the same restrictions as the underlying shares.

 

2.       Restrictions. The Restricted Shares granted pursuant to this Agreement
shall be subject to the following Restrictions until such time as the
Restrictions shall lapse, as described in Paragraph 7 below:  (a) neither the
Restricted Stock nor any interest or right therein or part thereof shall be
sold, transferred, pledged, hypothecated, margined or otherwise encumbered by
the Grantee; and (b) in the event Grantee’s service with LNC and all
subsidiaries terminates prior to [         ], other than on account of death or
disability or a change in control (as defined below), the Restricted Shares
shall be forfeited and transferred back to LNC. Upon forfeiture, Grantee shall
have no further rights in such Restricted Shares nor in the Dividend Equivalent
Rights Account (as described below).

 

For purposes of this Agreement, the term “service” includes service as a common
law employee, a full time life insurance salesman under contract with LNC or a
subsidiary (“planner”), or the furnishing of exclusive consulting services to
LNC or a subsidiary after retirement pursuant to a written agreement.

 

3.       Voting Rights. Grantee shall have voting rights on the Restricted
Shares.

 

4.       Dividend Equivalent Rights. No cash dividends shall be payable on the
Restricted Shares. Instead, a Dividend Equivalent Rights Payment Account (“DER
Account”) shall be established and maintained for Grantee. Stock units equal in
value to dividends attributable to the Restricted Shares shall be credited to
the DER Account as of the dividend payable date. These stock units have the same
restrictions as the underlying Restricted Shares.

 

5.       Registration of Restricted Shares. The Secretary of LNC will register
Restricted Shares in the name of Grantee, to be held in book entry form by the
LNC’s transfer agent until such time as the restrictions lapse or until the
Restricted Shares are canceled or forfeited. The transfer of these Restricted
Shares is restricted under the terms of this Agreement (as described in
Paragraph 2 above).

 

6.       Compliance with the Noncompete, Nondisclosure and Ideas Provision. This
award may be canceled by action of the Compensation Committee of the LNC Board
of Directors if Grantee fails to comply with the non-competition, nondisclosure
and ideas

 

--------------------------------------------------------------------------------


 

provisions of the Plan. Grantee must provide the Secretary of LNC with a
certification of compliance with these provisions (“Certification”) prior to the
distribution of shares and the DER Account once the restrictions have lapsed,
unless such restrictions lapse as a result of the Grantee’s death.

 

7.       Lapse of Restrictions. Subject to Paragraph 6 above, the Restrictions
on the Restricted Stock shall lapse, and the Shares shall vest fully on the
earlier of the following dates:

 

(a)                                ; or

 

(b) The date on which the Compensation Committee of the LNC Board of Directors
determines the total disability of Grantee, as determined pursuant to any
applicable federal taxation rules; or

 

(c) The date of the Grantee’s death; or

 

(d) The date on which a Change of Control of LNC occurs as that term is defined
in the Lincoln National Corporation Executives’ Severance Benefit Plan on the
day immediately preceding such Change of Control and pursuant to any applicable
federal taxation rules.

 

Unless the Restricted Shares have been canceled or forfeited, the Restricted
Shares shall be distributed to Grantee (or Grantee’s designee or estate) without
restrictions as soon as practicable. LNC shall create a book entry account in
the name of the Grantee, to which shares of LNC common stock representing the
Restricted Shares and the stock units credited to the Grantee’s DER Account
shall be credited. In addition, the Compensation Committee of the LNC Board of
Directors may exercise its sole discretion to defer all or a portion of such
Restricted Shares and the DER Account under the Deferred Compensation Plan if
the Grantee is a Reporting Person under Section 16(a) of the Securities Exchange
Act of 1934 and Grantee’s employer would be denied a tax deduction under
Internal Revenue Code Section 162(m) for the value of such Restricted Shares and
the DER Account.

 

8.       Tax Withholding. Grantee must remit to the Secretary of LNC an amount
equal to any tax withholding required by federal, state, or local law on the
value of the Restricted Shares and the DER Account at such time as they are
taxable to Grantee. Grantee may elect, in accordance with procedures established
by the Committee, to surrender shares of LNC common stock (including the shares
which are a part of this award) with a fair market value on the date of
surrender that satisfies all or part of the withholding requirements.

 

IN WITNESS WHEREOF, LNC, by its duly authorized officer has signed this
Agreement as of the effective date set out above.

 

 

LINCOLN NATIONAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Jon A. Boscia

 

 

Chairman and Chief Executive Officer

 

2

--------------------------------------------------------------------------------